The action is to recover, on count one, upon a check given in payment of the consideration of plaintiff furnishing tuition to defendant and his daughter Bernice, and, on count two, for breach of the plaintiff's contract with the defendant to furnish him tuition for a certain consideration.
The finding should be corrected by the addition of paragraph thirty-nine of the draft-finding. All of the allegations of the complaint essential to the cause of action have either been found by the court or are fairly established in the evidence.
The contest was over the second defense of the answer, which alleged that Louis Blumer made certain representations to the defendant, that the defendant relied upon these representations and enrolled in the plaintiff college as a pupil, and gave to the plaintiff the check made payable to Dr. Louis Blumer, dean, and that these representations were false and made with *Page 374 
intent to defraud the defendant. There was evidence from which the court might have found a part of these representations proven. But there was no evidence that the inducement to the defendant's entry into this contract, or the giving of this check, was his reliance upon the truth of these representations. The evidence proves that the defendant became dissatisfied with his contract with the plaintiff upon visiting the classes once, and thereupon ceased to have anything to do with the plaintiff, and stopped payment on the check. There was no evidence from which the falsity of these representations could have been found. Indeed, when the defendant was asked the question, "Did you find any of them false?" he answered, "Well, I didn't try them out." The defendant failed to establish the essentials of his defense of fraudulent representations.Bradley v. Oviatt, 86 Conn. 63, 67, 84 A. 321; ScholfieldGear  Pulley Co. v. Scholfield, 71 Conn. 1, 19,40 A. 1046.
   There is error and a new trial is ordered.